Exhibit 99.1 Internap Reports First Quarter 2009 Financial Results · Revenue of $63.9 million, an increase of 3 percent compared with the first quarter of 2008; · Adjusted EBITDA1 of $4.5 million; Adjusted EBITDA1 margin of 7 percent; · Deployed 23,000 sq. ft of company-controlled Data center space; · Implemented restructuring plan to reduce costs and consolidate back office functions. ATLANTA, GA – (May 7, 2009) Internap Network Services Corporation (NASDAQ: INAP), a global provider of fast and reliable end-to-end Internet business solutions, today reported first quarter 2009 financial results.Solid growth in Data center services revenue and segment gross margin highlighted this quarter’s results. “Our Data center services segment demonstrated significant growth and expanding margins, however our IP and CDN segments continued a trend of declining revenue and profitability,” said Eric Cooney, President and Chief Executive Officer of Internap.“Thus, we implemented the previously announced cost reduction plan as a first step towards reversing this trend.We remaincommitted to our three business lines, IP, Data center and CDN services and are taking the steps necessary to simplify and focus these units on delivering long-term profitable growth.” First quarter 2009 revenue was $63.9 million; an increase of 3 percent compared with the first quarter of 2008.The year-over-year improvement was supported by a 21.6 percent increase in Data center services revenue as Internap leveraged solid market demand and its ability to deliver high-performance, high-reliability data center services.In the first quarter, Internap deployed 23,000 square feet in company-controlled facilities in Boston and New York, completing a 40,000 square foot data center expansion plan announced in
